UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6612


KENNETH RAY MITCHELL,

                Plaintiff - Appellant,

          v.

SC, STATE OF; RICHLAND CO, all ect,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-00153-CMC)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth     Ray    Mitchell       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the       record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Mitchell v. S.C., No. 3:12-cv-00153-CMC (D.S.C. Mar. 9,

2012).     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in   the    materials

before    the   court   and     argument      would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                          2